DETAILED ACTION
Election/Restrictions
1.	Applicant's election without traverse of the cannabidiol analog of “CBD-Monovalinate-Mono-Hemisuccinate”:

    PNG
    media_image1.png
    132
    220
    media_image1.png
    Greyscale
in the reply filed on May 10, 2021, is acknowledged with appreciation.  
Status of the Claims
2.	Regarding the scope of the examined invention, the Office has reviewed the claims and disclosure to determine the scope of the independent invention encompassing the elected compound (compounds which are so similar thereto as to be within the same inventive concept and reduction to practice).  Examination will then proceed on the elected compound AND the entire scope of the invention encompassing the elected species, as defined by the above Groups and common classification.  The scope of the independent invention that encompasses the elected species is as follows: 
a compound according to formula I of claim 1:

    PNG
    media_image2.png
    186
    256
    media_image2.png
    Greyscale
, wherein one of R1 and R2 is H and the other is an amino acid ester amide residue, or both of R1 and R2 are each an amino acid ester amide residue, wherein said amino acid is selected from the group consisting of Alanine, withdrawn from consideration.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 9, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a pharmaceutical composition comprising the elected compound species, CBD-Monovalinate-Mono-Hemisuccinate, and those embodied by the instant Specification, is not considered enabled for all of the other compound species encompassed by the genus of instant formula I for treating all/any types of inflammation.  
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  In the instant case, the claimed invention pertains to a pharmaceutical composition comprising a “biologically active cannabidiol analog of the formula I,” which are alleged by the Specification to have analgesic properties for managing pain and inflammation.  
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains to a cannabidiol analog according to the genus of formula (I), which are alleged by the Specification to 
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or in vitro testing for validation.
	The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation. Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (page 794, column 1). By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (page 517, column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.  Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of cannabidiol analogs which, as disclosed by Burstein et al (Bioorg & Med Chem 2015), demonstrate significantly altered activity following minor modifications, i.e. drastic changes in 
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses the preparation of a small number of examples (only ten compound species) that are encompassed by instant formula I, please see Examples 1-10 on pages 12-20.  The examples provided are limited in the definitions of R1 and R2, i.e. all examples depict an R1 or R2 that are either hydrogen, glutaminate, alaninate, alaninate hemisuccinate, valinate, valinate hemisuccinate, hemisuccinate, or hemiglutarate.  The in vivo assays provided are even more limited, Applicant only employed the following cannabidiol analog compounds: CBD-VAL-HS, CBD-VAL-MONO, CBD-VAL-HS, CBD-HG, and CBD-HS (please see Examples 12-25 on pages 23-46).
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is limited by a recited use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added). Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims. Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).  As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered. The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation.”
	As to the first inquiry, as discussed above, the claims are drawn to a pharmaceutical composition comprising a compound of formula I for treatment of inflammation.  Claim 1 includes the following broadly drafted feature: groups R1 or R2 or both can be an ester residue of a moiety formed by reaction with any dicarboxylic acid or dicarboxylic acid derivative or any amino acid ester residue formed by reaction with any amino acid, which can also be further reacted with any dicarboxylic acid or dicarboxylic acid derivative.  Any amino acid or 
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to cannabidiol analogs of formula I, for treatment of inflammation.  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity. In the instant case, this complexity is exacerbated by the broadness of formula I with respect to the disclosure since formula I encompasses hundreds of millions of compound species, and potentially billions of compound species, whereas the instant Specification discloses only ten such compound species exerting the disclosed activity. Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-Burstein et al, cannabidiol analogs, in particular, demonstrate significant unpredictability since even minor modifications result in drastic changes in activity, i.e. variations in affinity for the CB1 and CB2 receptors as well as anti-inflammatory action (please see section 2.2 “Natural homologs and synthetic analogs”). Thus, in order to identify usable compounds of formula I, the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the ten disclosed compounds as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within formula I for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Anderson, page 794, column 1) and “hit rates are on the order of one in ten” (Thiel, page 517, column 2).  Given the unpredictability of cannabidiol analogs in particular, as evidenced by Burstein et al, it is highly unpredictable whether any compound within the subgenus of compounds of formula I identified by rational drug design based on the instant disclosure would, in fact, be usable.  Whether the other compounds of formula I (i.e., 
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. narrow the scope of the R1 and R2 moieties (for example, limit the amino acid ester amide) defined in claim 1.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 2, 7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	(a)	Claims 2 and 9 are indefinite because it is not clear which mention of “dicarboxylic acid” is being referenced, i.e. the dicarboxylic acid of lines 6 or 7 of claim 1, or the dicarboxylic acids recited in line 9 of claim 1.  


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al, U.S. 2009/0036523 A1 in view of ElSohly et al, U.S. Pat. App. Pub. 2015/0045282 A1.
	The instant claims are directed to a pharmaceutical composition for treatment of inflammation comprising a compound according to formula I of claim 1:

    PNG
    media_image2.png
    186
    256
    media_image2.png
    Greyscale
, wherein one of R1 and R2 is H and the other is an amino acid ester amide residue, or both of R1 and R2 are each an amino acid ester amide residue, wherein said amino acid is selected from the group consisting of Alanine, Glutamine, Glycine and Valine. Claims 2 and 9 limit the dicarboxylic acid. Claim 7 limits wherein the pharmaceutical composition comprises a pharmaceutically acceptable carrier.    
	Stinchcomb et al discloses a biologically active cannabidiol analog according to formula (I) in paragraph [0040], wherein R1 and R2 are hydrogen or an amino acid residue, please see paragraphs [0040]-[0041], and specifically compound ALL00105 (the di-alkyl derivative of natural amino acid glycine), see paragraph [0112], compound ALL00148 and compound ALL00105, see paragraphs [00170] to [00173]. Stinchcomb et al disclose pharmaceutical compositions comprising said compounds, please see paragraphs [0038] and [0080].
	As such, Stinchcomb et al teach cannabidiol analogs having at least one natural amino acid residue moiety attached in the positions corresponding to instant R1 or R2 (see for example compounds ALL00148 and ALL00105) and discuss acid esters of amino moieties in paragraph [0045], but do not explicitly disclose a cannabidiol analog of instant formula I wherein one or both of R1 and R2 are an amino acid ester amide. 
	Yet, ElSohly et al teach that the use of amino acid ester analogs of the structurally similar cannabinoid THC (also having analgesic properties):

    PNG
    media_image3.png
    208
    231
    media_image3.png
    Greyscale
(please see paragraph [0027]), increase the bioavailability of THC (see paragraph [0104]) by increasing hydrophilicity (see paragraph [0109]). ElSohly et al disclose THC analogs that are substituted on the moiety corresponding to instant “R1” with an amino acid ester moiety, in particular THC-4-(4-amino-phenyl)butyrate hemisuccinate and delta-9-THC valinate ester derivatized with a hemisuccinate moiety, please see paragraphs [0112]-[0113] and specifically refer to compounds 14 and 15 on page 12.  
	Accordingly, it would have been obvious to one skilled in the art seeking to solve the problem of improving bioavailability by increasing hydrophilicity of cannabidiol, to prepare amino acid ester analogs of cannabidiol by employing the amino acid ester substitution(s) as disclosed by ElSohly et al.
	Regarding the recited intended use of the composition of claim 1 “for treatment of inflammation,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for treatment of inflammation…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
12.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,709,681 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite cannabidiol analogs according to formula I:

    PNG
    media_image4.png
    438
    355
    media_image4.png
    Greyscale
and their pharmaceutical compositions.  

	Regarding the recited intended use of the composition of claim 1 “for treatment of inflammation,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for treatment of inflammation…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  

13.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/896,239 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘239 application recite a pharmaceutical composition comprising a cannabidiol analog according to formula I for analgesic treatment.   
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for treating inflammation.”  Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/896,240 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘240 application recite a pharmaceutical composition comprising a cannabidiol analog according to formula I for pain management.
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for treatment of inflammation.” Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
	Regarding the recited intended use of the composition of instant claim 1 “for treatment of inflammation,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/896,241 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘243 application recite a pharmaceutical composition comprising a cannabidiol analog according to formula I for treatment of  ocular diseases.
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for treatment of inflammation.”  Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
	Regarding the recited intended use of the composition of claim 1 “for treatment of inflammation,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for treatment of inflammation…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
16.	Claims 3-6, 8 and 10 are objected to as being dependent on a rejected base claim.
Conclusion
17.	 In conclusion, claims 1-10 are currently pending in the application. Claims 1-10 are rejected.  Claims 3-6, 8 and 10 are objected to. No claim is presently allowed.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611